Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bing Ai (RN: 43,312) on 3/10/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 4, line 1, change the term of “the metal layer” to: --the pad--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "an adjacent region formed at the semiconductor substrate adjacent to the pixel region and structured to include one or more grooves; a reflection prevention layer formed in the adjacent region over the semiconductor substrate to fill in the one or more grooves, the reflection prevention layer configured to absorb light incident thereon to reduce light from the adjacent region to the pixel region; and a pad formed in the adjacent region over the reflection prevention layer to be electrically coupled to an external circuit, and structured to include one or more through-holes spatially corresponding to the one or more grooves, respectively" as recited in claim 1, “an adjacent region formed at the semiconductor substrate adjacent to the pixel region and structured to include one or more grooves; a reflection prevention layer formed in the adjacent region over the semiconductor substrate to fill in the one or more grooves, the reflection prevention layer configured to reduce reflection of light incident thereon to reduce light from the adjacent region to the pixel region; and a metal layer formed in the adjacent region over the reflection prevention layer, and structured to include one or more through-holes spatially corresponding to the one or more grooves, respectively, wherein a horizontal cross-sectional area of each of the one or more through-holes is identical in shape to a horizontal cross-sectional area of each of the one or more grooves, and wherein the horizontal cross-sectional area of each of the one or more through-holes and the one or more grooves gradually decreases in size in a downward direction towards the semiconductor substrate” as recited in claim 7 and “a pad region including a pad configured to electrically couple the logic circuits to an external circuit, wherein the pad includes at least one through-hole and the pad region includes a light absorption structure, and wherein the at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/10/2022